Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of murder in the second degree and attempted murder in the second degree, defendant argues that his appearance before the jury in leg shackles constitutes reversible error. We find that the court properly exercised its discretion in ordering the removal of defendant’s handcuffs while ordering that the leg shackles remain, in light of defendant’s two attempts to escape from the county jail and the fact there were five exits in the courtroom and insufficient security to guard each exit (see, People v Mendola, 2 NY2d 270, 275; People v Lundquist, 151 AD2d 505, lv denied 74 NY2d 849; People v Tedesco, 143 AD2d 155, 159, lv denied 73 NY2d 860). The court erred in permitting Dr. Ewing to testify, over objection, to defendant’s ability to form the intent to commit the crimes charged (see, People v Cronin, 60 NY2d 430, 433). However, because his testimony related to intent in relation to intoxication and defendant’s principal claim was that he was suffering from a mental disease or defect, the error was harmless (see, People v Crimmins, 36 NY2d 230, 242). We have examined defendant’s remaining arguments on appeal and find that none requires reversal. (Appeal from judgment of Cayuga County Court, Corning, J.—murder, second degree.) Present—Dillon, P. J., Callahan, Green, Pine and Balio, JJ.